UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6199



JIMMIE WAYNE JOINER,

                                            Plaintiff - Appellant,

          versus


OLIN CORPORATION; COMMONWEALTH OF VIRGINIA;
STATE    CORPORATION   COMMISSION OF    THE
COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-682-2)


Submitted:   June 10, 2005                  Decided:   July 7, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmie Wayne Joiner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jimmie Wayne Joiner seeks to appeal the district court’s

order dismissing his civil complaint.        We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

December 20, 2004.      The notice of appeal can be deemed filed no

earlier than February 1, 2005, the date Joiner signed it.          Because

Joiner failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -